 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 1 of 20 PageID 1281




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FT. MYERS DIVISION

 SHEN YI, LLC, a New Mexico Limited Liability
 Company, as Trustee of the 1970 Hidden Lake Dr
 I.V. Trust Under Agreement Dated August 25, 2011,

                       Plaintiff,
                                                            CASE NO. 2:21-CV-00066-
 v.                                                         NPM

 DEUTSCHE BANK NATIONAL TRUST
 COMPANY, as Trustee, in Trust for the Registered           (formerly Hendry County
 Holders of Morgan Stanley ABS Capital I Inc. Trust         Circuit Court Case No. 2020-
 2006-HE8, Mortgage Pass-Through Certificates,              CA-000336)
 Series 2006-HE8,

                  Defendant.
 __________________________________________/

                 DEFENDANT’S RESPONSE IN OPPOSITION TO
                MOTION TO CONSOLIDATE SANCTIONS MOTIONS

         Defendant hereby responds in opposition to the Motion to Consolidate

Sanctions Motions, filed on May 28, 2021 by Lee Segal a/k/a Lior Segal (“Segal”)

and Segal & Schuh Law Group, P.L. (Doc. 44) (“Motion to Consolidate”), and says:

I.       BACKGROUND

         This case is one of approximately eighty nearly identical lawsuits filed by Segal

involving an egregious scam to obtain many tens of millions of dollars in default

judgments by intentionally failing to serve the defendants with process, and by

engaging in many other improper tactics, as detailed in Defendant’s pending motion

for sanctions (Doc. 32). Defendant refers to its prior briefing for a more complete

background of the relevant facts and procedural events. See Doc. 17 (motion to quash

QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 2 of 20 PageID 1282




service and vacate default judgment); Doc. 32 (motion for sanctions and attorney’s

fees); Doc. 39 (opposition to motion to strike Defendant’s motion for sanctions).

         Segal’s instant Motion to Consolidate is his latest attempt to try to avoid or

delay having to address the merits of Defendant’s motions for sanctions. See, e.g., M.D.

Fla. Case No. 8:21-cv-000626-SPF, Doc. 32 (Segal’s amended motion to abate

deadline to respond to defendant’s motion for sanctions pending ruling on motion to

consolidate). The Motion to Consolidate requests that this Court alone decide, within

this case, all pending and future motions for sanctions filed in other cases, before other

judges, in other divisions, and in other districts, based on conduct occurring in those

other cases. To be clear, Segal is not requesting that those other cases be consolidated

into this case for all purposes, which would require the other cases to first be transferred

to this Court. That might be a reasonable request (and it is one that defendants have

discussed with Segal in the past), but Segal adamantly opposes such consolidation.

Instead, Segal is requesting that this Court somehow adjudicate specific, discrete

motions that are pending, and yet to be filed, in countless other cases.

         Needless to say, Segal’s Motion to Consolidate is procedurally improper and

must be denied. Segal should be well aware that his Motion cannot be granted, given

that his nearly identical prior motion to consolidate was already denied by this Court,

in Case No. 2:21-cv-9-SPC-NPM, Doc. 37 (Apr. 3, 2021) (the “Kenny Case”). In the

Kenny Case, Segal sought to consolidate approximately two dozen of these cases only

for purposes of appeal of an order quashing service and vacating defaults, even though


                                             2
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 3 of 20 PageID 1283




the cases were pending before different judges in different divisions and districts. Id.,

Doc. 33; see also id., Doc. 36 (defendant’s opposition to Segal’s motion to consolidate).

In denying Segal’s motion to consolidate in the Kenny Case, this Court explained:

                Kenny wants to consolidate a list of cases assigned to other
                judges, including many from other Divisions and Districts.
                Yet the Court does not have the power to simply pluck cases
                away from other federal judges around Florida. As
                Deutsche Bank notes, there is theoretically a process by
                which Kenny could try consolidating a bunch of cases
                across the State. But it is much more involved than this
                empty-handed request to a single judge.

Id., Doc. 37 at p. 2.

         And yet, Segal makes the same empty-handed request in this case. In fact, the

request here is even more absurd. Segal is not asking this Court to simply pluck cases

away from other judges for purposes of appeal, but rather, to pluck individual motions

away from other judges. Although the defendants would very much like to streamline

the resolution of these meritless and fraudulent cases, Segal’s request for consolidation

is improper and impractical. First and foremost, this Court lacks the authority to grant

Segal’s motion—i.e., to simply adjudicate certain discrete motions filed in other

lawsuits that are currently pending, and would remain pending, before other judges.

         Moreover, there is nothing unusual, improper or inconsistent about each

individual judge deciding whether to award defendants their attorney’s fees and costs

in each individual case, based on each judge’s broad discretion and authority to

address the conduct that occurs in their cases, based on the facts and issues before that

court, and based on the particular motion and arguments that are made in each case.

                                             3
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 4 of 20 PageID 1284




But what would be highly unusual and improper would be for one judge to interfere

in cases pending before other judges by somehow adjudicating individual motions filed

in separate lawsuits pending before separate judges, based on litigation and conduct

that occurred in those other cases before those other judges. Ironically, it would also

be inefficient and lead to the possibility of inconsistent results, given that multiple

judges would need to address many of the same issues in each case, and given that the

litigants and attorneys would suddenly be required to start adjudicating certain

individual motions before a different judge who is not currently familiar with the case.

         Nor should this Court condone Segal’s fraudulent scam by preventing other

judges from considering and redressing, as they see fit, the misconduct that occurred

within their own courtrooms, by allowing Segal to consolidate certain discrete issues

when it suits his personal interests. Although Segal is engaging in a single, widespread

scam to obtain default judgments, he is intentionally perpetrating his scam through

many separate lawsuits that he chose to file across the entire state. Indeed, Segal is

determined to continue litigating the service of process issue—the only issue that he is

willing to litigate in these cases—in his eighty separate cases before many different

individual judges, without any regard for judicial economy or the overlapping issues in

these cases, because doing so makes it more likely that he might be able to maintain

some of his improper default judgments. As a result, the defendants have been required

to litigate the overlapping issues in these cases in eighty separate cases, greatly

increasing the costs to defendants and the burden on the courts, and Segal is quite


                                           4
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 5 of 20 PageID 1285




content with that result. But when it suits his interest, Segal moves to consolidate

certain specific aspects of these cases, based on his hollow claim that consolidation

would further judicial economy and avoid inconsistent results.

         The reality is that Segal’s scam has multiple victims—most notably, each

defendant who is required to discover and defend against these individual lawsuits (on

behalf of individual trusts). Each of those defendants should have the opportunity to

move for sanctions to reimburse them for the damages they have individually incurred

as a result of Segal’s misconduct, including reimbursement of their attorney’s fees in

having to discover and defend against each case. So there is nothing unusual or

surprising about the fact that the defendants in these cases have filed many similar

motions to recover their attorney’s fees and costs. But all of the motions are based on

conduct that occurred in, and seek to recover fees and costs that were expended in,

each particular lawsuit, even though much of the improper conduct occurred in nearly

every one of these cases given that they are each nearly identical. Accordingly, Segal

should be required to respond to each of the motions in each particular case, even if

he chooses to file similar responses in each case. And likewise, each judge should

maintain the authority to sanction the improper conduct that occurs within their cases.

II.      LEGAL STANDARD

         Under Federal Rule of Civil Procedure 42(a), “If actions before the court

involve a common question of law or fact, the court may: (1) join for hearing or trial

any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any


                                           5
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 6 of 20 PageID 1286




other orders to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). “A district’s

court’s decision under Rule 42(a) is purely discretionary.” Hendrix v. Raybestos-

Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985). “In exercising its discretion, the

court must determine:”

          Whether the specific risks of prejudice and possible confusion are
          overborne by the risk of inconsistent adjudications of common factual
          and legal issues, the burden on parties, witnesses and available judicial
          resources posed by multiple lawsuits, the length of time required to
          conclude multiple suits as against a single one, and the relative expense
          to all concerned of the single-trial, multiple-trial alternatives.

Id. (quoting Arnold v. Eastern Air Lines, Inc., 681 F.2d 186, 193 (4th Cir. 1982). “When

considering a motion to consolidate, the movant bears the burden of proof.” Pac-W.

Distrib. NV LLC v. AFAB Indus. Serv., Inc., No. CV 19-3584, 2020 WL 4470447, at *9

(E.D. Pa. Aug. 4, 2020).

          Local Rule 1.07(b) governs consolidation, and applies to cases assigned to the

same judge:

          (b) CONSOLIDATION: If cases assigned to a judge present the
          probability of inefficiency or inconsistency, a party may move to
          consolidate the actions. The party must file the motion in one action and a
          notice and a copy of the motion in the other action. The judge can order
          the clerk to assign to the consolidated actions the magistrate judge
          assigned to the first-filed action.

Id. (emphases added).

          Separately, Local Rule 1.07(a)(2)(B) governs the transfer of actions, and sets forth

the procedure for transferring an action when multiple cases are pending before different

judges:


                                               6
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 7 of 20 PageID 1287




         (a)(2)(B) By a Party: If actions before different judges present the
         probability of inefficiency or inconsistency, a party may move to transfer a
         later-filed action to the judge assigned to the first-filed action. The moving
         party must file the motion in the later-filed action and a notice and a copy
         of the motion in the first-filed action. The proposed transferor judge must
         resolve the motion to transfer but can transfer the action only with the
         consent of the transferee judge. The transferee judge can order the clerk
         to assign to the later-filed action the magistrate judge in the first-filed
         action.

Id. (emphases added).

III.     ARGUMENT

         A.     This Court lacks authority to “consolidate” individual motions for
                sanctions filed in other cases because Segal has failed to follow the
                proper procedure for transferring and consolidating cases.

         Segal’s Motion to Consolidate requests that this Court divest every other federal

judge of the authority to rule on all pending and future motions for sanctions and

attorney’s fees filed against Segal in similar lawsuits, and that this Court somehow

adjudicate those individual motions filed in cases being handled by other judges.

         As an initial matter, Segal’s request is improper because it does not seek to

consolidate these related actions, as the rules contemplate, but instead, to consolidate

one particular motion filed (and to be filed) in innumerable separate actions. Segal

provides no support for his unusual request. Segal’s prior motion to consolidate was

denied for this same threshold reason: “Kenny points to nothing suggesting a district

court can decide to consolidate cases only for an interlocutory appeal.” 2:21-cv-9-SPC-

NPM, Doc. 37. Likewise, there is no basis to “consolidate” cases for the very limited

purpose of deciding one particular motion filed in each separate lawsuit, especially


                                               7
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 8 of 20 PageID 1288




given that the motions for sanctions are merely collateral matters. See Docs. 32, 39.

On this basis alone, Segal’s motion must be denied.

         Separately, even if Segal were asking to consolidate the entire actions—which

he has intentionally chosen not to do—Segal has failed to follow the proper procedure

for obtaining consolidation. Segal should be familiar with that procedure in light of

the Court’s Order in the Kenny Case, but as noted above and detailed in other briefing,

Segal is determined to litigate these cases separately in the hope of maintaining some

of his default judgments. In Kenny, this Court denied consolidation for the separate

reason that the various cases were not assigned to the Court:

                       Even if the Court could consolidate, it cannot do so
                with all these cases for a separate reason. This Court may
                consolidate certain cases before it. Fed. R. Civ. P. 42(a);
                Local Rule 1.07(b). But Kenny does not seek to only
                consolidate the cases assigned to the Court. Kenny wants to
                consolidate a list of cases assigned to other judges, including
                many from other Divisions and Districts. Yet the Court
                does not have the power to simply pluck cases away from
                other federal judges around Florida. As Deutsche Bank
                notes, there is theoretically a process by which Kenny could
                try consolidating a bunch of cases across the State. But it is
                much more involved than this empty-handed request to a
                single judge.

Id., Doc. 37, page 2.

         As in the Kenny Case, this Court does not have the authority to grant Segal the

relief requested because he has failed to move to transfer the cases to this Court. To be

clear, the motions for sanctions are pending before other judges, other divisions, and

other districts, in federal (and state) courts throughout Florida. Segal lists eight motions


                                              8
QB\68763937.1
 Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 9 of 20 PageID 1289




in Exhibit A to his Motion—which are pending before multiple judges and divisions—

and he also asks the Court to “consolidate” (i.e., adjudicate) any other similar motions,

including ones that the defendants “may file in the future.” Doc. 44, ¶ 17. If there were

any doubt as to his intentions, in the other cases in which motions for sanctions are

pending, Segal has been filing a “Notice of Filing Motion to Consolidate Related Cases

for Purpose of Appeal [stet] and Amended Exhibit ‘A’ (amended to include additional

cases),” in which Segal includes an “Amended Exhibit ‘A’” listing many additional

cases beyond the initial eight. See, e.g., M.D. Fla. Case No. 8:21-CV-00276-CEH-AAS,

Doc. 34. Segal’s recent “Amended Exhibit ‘A’” spreadsheets list at least twice as many

cases, including cases pending in other districts. Id. (listing 17 cases, including one case

pending in the Northern District).

         Segal’s amended lists also randomly omit motions for sanctions and attorney’s

fees that have been pending against Segal for weeks, even though he is seeking to have

this Court adjudicate those motions as well. For example, undersigned counsel filed a

similar motion for sanctions and attorney’s fees on May 14, 2021 in the Northern

District, Case No. 1:21-CV-38 (Doc. 9), which is still pending, even though (so far)

Segal has not been listing that particular case on his spreadsheets. Segal’s motion is

also unclear as to whether he is seeking to have this Court adjudicate the various

motions for attorney’s fees filed against Segal and his law firm based on different

grounds. For example, unlike the motion for sanctions filed in this case, in Middle

District Case No. 3:21-cv-341-TJC-MCR, the defendant filed a pending motion for


                                             9
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 10 of 20 PageID 1290




attorney’s fees against both Segal and his client, the plaintiff, pursuant to Fla. Stat. §

57.105, on the basis that the claims are not supported by material facts or existing law

(id. at Dkt. 10). That motion seeks largely the same result, but it is based on different

grounds for imposing fees and seeks them against both Segal and his client. 1

         Regardless of the exact scope of the sanctions motions that this Court would be

asked to adjudicate—which is inherently uncertain given that the request includes all

motions for sanctions and fees that may be filed in the future—it is clear that Segal is

improperly asking this Court to adjudicate many motions that are not pending before

this Court. As explained in the Kenny Case, the proper procedure would be to first

move to transfer the cases to one court—namely, the first filed action, which is not this

case. Then, that court could properly consider a motion to consolidate and address the

necessary issues, including the procedural postures of the cases, to determine whether

to consolidate some or all of the cases before it and to what extent, including whether

to consolidate for discovery and motion practice only, for trial only, or for all purposes.

         But as things stand, consolidation is plainly improper, as this Court’s local rules

and precedent clearly establish: “Consolidation occurs only if the related actions pend

before the same judge… If the related actions pend before different judges, a party

seeking consolidation must first move to transfer ….” Maryland Cas. Co. v. Superior



1
 The defendants in these cases have also moved for attorney’s fees against Segal and
his law firm in state court. See e.g., Hardee County Case No. 20-CA-000292; Orange
County Case No. 20-CA-003153. Although Segal does not suggest that this Court
could somehow adjudicate those motions as well, it is worth noting that, under no
circumstance, would it be possible for a single court to adjudicate all of these motions.
                                             10
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 11 of 20 PageID 1291




Pharmacy LLC, No. 8:14-CV-375-T-23TBM, 2014 WL 12708718, at *1 (M.D. Fla.

May 14, 2014); Local Rule 1.07; Kenny Case, 2:21-cv-9-SPC-NPM, Doc. 37.

         B.     Segal’s stated grounds and reasons for consolidation are not accurate
                or persuasive, as courts have wide discretion and authority to
                determine whether to award sanctions and attorney’s fees, each judge
                should make that determination based on the individual cases and
                conduct before them, and the type of piecemeal “consolidation” that
                Segal requests would not further judicial economy.

         The timing of Segal’s Motion to Consolidate, and the extremely narrow scope

of his motion—limited solely to motions for sanctions filed against him personally—

reveal that this motion is a continuation of Segal’s unprofessional gamesmanship, and

not made out of any genuine concern about judicial economy or consistent results. See

Case No. 5:21-cv-54, Doc. 25 (N.D. Fla. Mar. 29, 2021) (“Indeed, it appears that the

location of the filing and the manner of service in this case were intended to ensure

that Defendant would not get notice of this case, and in that regard, the actions of

Plaintiff’s counsel in this case have the same ‘stink of fraud-upon-the-court’ (or at least

unprofessional gamesmanship) as his actions in Kenny v. Deutsche Bank Nat. Trust

Co., 2021 WL 778877, at *4 (M.D. Fla. Mar. 1, 2021).”).

                1.    Consolidation is not necessary to ensure consistent rulings.

         First, Segal argues that consolidation “is necessary to prevent inconsistent

rulings on the same facts.” Doc. 44, ¶ 15. But there is nothing improper whatsoever

about each judge determining whether sanctions are appropriate in each case. In fact,

district courts have “broad discretion about whether to impose sanctions.” Peer v.

Lewis, 571 Fed. Appx. 840, 843 (11th Cir. 2014). Therefore, it is necessary for each

                                            11
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 12 of 20 PageID 1292




judge to exercise his or her own discretion in each case in determining whether to

impose sanctions, regardless of whether the case presents similar or different facts as

another case, although obviously judges can, and likely will, find decisions from other

cases persuasive. As a result, it would not be unusual or improper at all for different

judges to come to different results on these motions for sanctions.

         In fact, even assuming these cases were consolidated before a single judge, it

would still be possible for that judge to decide some of the motions for sanctions

differently given that the cases present different variations and issues in the underlying

facts and procedural postures. For example, many of these lawsuits are repeat filings

based on the same complaint, some involve prior settlement agreements between the

parties releasing the claims stated in the complaints (including some settlement

agreements signed by Segal), and some involve prior foreclosure judgments while

others do not. Even as to the primary issue in dispute in these cases—service of

process—these cases were filed against two different financial institutions, and Segal’s

arguments and theories as to service on each financial institution is different. Likewise,

as to the procedural postures, some of these cases resulted in default judgments, others

only resulted in clerk’s defaults, and others were discovered before any default was

entered, while some of the cases involve complaints that have been dismissed

voluntarily, while others were dismissed involuntarily. For example, in Middle

District Case No. 8:21-cv-00624-WFJ-AEP, the Court dismissed the complaint for

multiple reasons—not only for failure to state a claim, but also due to Segal’s “willful


                                           12
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 13 of 20 PageID 1293




defiance of the undersigned’s direct Order.” Id., Doc. 60. The Court in that case

subsequently ordered Segal to respond to the defendant’s motion for sanctions under

oath (id., Doc. 63), which likely explains why Segal now wants this Court to somehow

pluck that motion away from the judge overseeing that case. Indeed, in this case, Segal

is currently defending the motion for sanction on the ground that it is purportedly

untimely because it was filed post-dismissal (Doc. 34), which is an argument that is

not available in most cases. Similarly, as noted above, some of the motions for

sanctions involve entirely different grounds for relief.

         Having said that, there are many consistent aspects in these cases, which is why

the motions for sanctions contain much of the same content. Due to the overlapping

issues, Defendant’s position is that sanctions are proper in every one of these cases,

given that Segal engaged in sanctionable conduct in every case. For example, in this

case, just like in nearly every one of these cases, Segal (1) filed a complaint containing

frivolous claims, (2) for the sole purpose of trying to obtain a default judgment, (3) in

a county that has no connection to the claims based on false allegations as to where

the claims accrued, (4) delivered the summons and complaint to CT Corp knowing

that Defendant would not receive any notice of the lawsuit, (5) personally received a

rejection letter from CT Corp that he intentionally failed to disclose to the court, (6)

made no further effort whatsoever to serve the Defendant with process, (7)

misrepresented to the court that Defendant had been personally served while knowing

that Defendant had not received any notice of the case, (8) sought, and often obtained,


                                            13
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 14 of 20 PageID 1294




a large default judgment (in this case, for $858,907.50), despite the defective service,

despite the absence of any viable claims or damages, and without the requisite

evidentiary hearing, (9) refused to vacate the default judgment after Defendant

independently discovered the lawsuit, thereby requiring extensive unnecessary

litigation, and (10) refused to litigate the case on the merits, and indeed, eventually

dismissed or abandoned the case altogether. See Doc. 17 (motion to quash service and

vacate default judgment); Doc. 32 (motion for sanctions). These types of facts should

be enough, on their own, to result in sanctions and attorney’s fees in every case.

         Therefore, the rulings on the motions for sanctions and attorney’s fees in these

cases may vary for a variety of reasons, as courts have wide discretion to award

sanctions and there are many unique aspects to these cases that may be taken into

consideration, despite their similarities. In fact, the desire to achieve consistent rulings

seems to weigh against consolidation—at least the “consolidation” proposed by

Segal—because two different judges would be analyzing many of the same underlying

issues in each case. For example, if this piecemeal consolidation were permitted, then

this Court might rule that sanctions are appropriate in a particular case based on

Segal’s improper scheme to obtain a default judgment based on defective service, while

the other judge who is actually presiding over the case might rule that the plaintiff had

met its burden of proving that service was valid. That would also be inefficient because

both judges would have to analyze many of the same underlying issues in each case,

including service of proper. The real possibility of these types of situations resulting in


                                            14
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 15 of 20 PageID 1295




inconsistent rulings and inefficiencies militates against consolidation of the sanctions

motions and toward continuing to allow each judge to handle all aspects of the cases

before them, including the individual sanctions motions.

                2.    Consolidation is not necessary to ensure Segal is not punished
                      multiple times for the same conduct in other cases.

         Second, Segal argues that consolidation “is necessary to ensure Segal and [his

firm] are not punished for the same conduct twice.” Doc. 44, ¶ 15. However, Segal

should be sanctioned in every one of these cases—i.e., approximately eighty times, not

just twice—regardless of whether the motions are consolidated, because Segal engaged

in sanctionable conduct in every case, and caused each defendant to spend attorney’s fees and

costs defending every individual case.

         Segal’s argument that multiple “punishments” would somehow be improper is

based on the incorrect premise that the “basis of the Motion is not conduct alleged to

have been committed in this case, but conduct attributed to Segal and [his firm] in other

cases.” Id., ¶ 2. It is true that the motion for sanctions describes the entirety of Segal’s

scam (or at least a large portion of it), because the courts can, and should, consider the

entirety of Segal’s conduct in determining the appropriateness of sanctions, including

his conduct in the other, related cases. Indeed, Defendant’s motion specifically argues

that “[t]he Court should consider the entirety of Segal’s conduct in determining the

appropriateness of sanctions,” citing several binding cases in support. Doc. 32, at 2;

see, e.g., Chambers v. NASCO, Inc., 501 U.S. 32, 57 (1991) (“the party may be sanctioned

for abuses of process occurring beyond the courtroom”).

                                             15
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 16 of 20 PageID 1296




         But as the motion for sanctions also argues, the sanctionable conduct described

in the motion that forms the basis for Segal’s scam occurred in this case, and therefore

sanctions are appropriate in this case. Segal is certainly free to argue in his response to

the motion for sanctions that Defendant is incorrect and that the Court may not

consider the entirety of Segal’s conduct, and instead, that the Court may only consider

conduct that occurred within each particular lawsuit. But if that were a viable

argument, then it would be a basis for opposing the motions for sanctions on their

merits, irrespective of whether the motions were consolidated. If anything, that argument

would seem to weigh against consolidation, given that each motion would need to be

decided based on the specific conduct in that case, so there would be little if any

advantage to consolidation.

         Notably, the only example that Segal can cite to in support of his argument that

Defendant is moving for sanctions based on conduct that occurred in other cases is a

short section (one and a half pages) in Defendant’s motion discussing Segal’s “test

cases.” Doc. 44, ¶¶ 6-8. However, unlike every other argument section of Defendant’s

motion for sanctions, that section does not argue that sanctions should be entered on

that basis, or cite to any legal authority. See Doc. 32 at 5-6. Every other section

discusses this particular case, argues that sanctions should be entered for Segal’s

conduct in this case, and cites to legal authorities in support. In contrast, the “test case”

section, which is limited to certain other cases, was included because the test cases are

a part of Segal’s overall scam, and they explain why these cases were filed and pursued


                                             16
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 17 of 20 PageID 1297




against these two particular defendants (and not other foreclosure plaintiffs)—i.e., for

the sole purpose of obtaining default judgments. Ultimately, consolidation would have

no impact on whether sanctions are awarded based on Segal’s conduct in filing the test

cases. If Defendant’s argument is correct—that filing the “test cases” was part of

Segal’s scam, and that this Court should consider the entirety of Segal’s scam—then

that factor will be considered regardless of whether the cases are consolidated.

Likewise, if Segal can establish that his test cases should be disregarded, then that

factor will not be considered regardless of whether the cases are consolidated. Either

way, these are arguments directed to the merits, and not arguments for consolidation.

                3.    The consolidation sought would not further judicial economy.

         Third, Segal argues that “interests of judicial economy are served by these

motions being resolved by the same judge.” Doc. 44, ¶ 15. Defendant agrees that

consolidation of these cases could promote judicial economy, and has never been

opposed to consolidation where feasible and appropriate. But again, Segal is not

seeking to consolidate these cases. Instead, he is asking this Court to adjudicate only

specific motions pending in other cases based on conduct occurring in those separate

cases before separate judges.

         As an initial matter, even if consolidation were somehow feasible, Segal’s claim

that it would promote judicial economy is hollow because he has not explained how

the individual motions for sanctions could or would be decided by this Court. For

example, Segal does not address whether the defendants and their respective attorneys


                                            17
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 18 of 20 PageID 1298




would need to re-file their motions for sanctions in one consolidated brief before this

Court, so that Segal could respond in one consolidated opposition brief, but

presumably that is what Segal is suggesting. If that occurred, the defendants would

need to be able to seek their attorney’s fees and costs that they incurred in all of these

cases, and not just in the cases in which they have already filed a motion for sanctions.

Otherwise, the Court’s consolidation order would seem to create the perverse

requirement that the defendants would need to first file some sort of notice or motion

in each individual case before they would become eligible to recover their fees for that

particular case (through their consolidated motion in this case). Obviously, the only

reasonable result of consolidation—of either the entire cases or just the sanctions

issues—would be to allow the defendants to seek their attorney’s fees and costs

incurred in all of these cases in one consolidated motion, although it is very likely Segal

would oppose that result as well.

         Requiring all of the pending motions to be consolidated into one motion would

also lead to considerable inefficiencies, delays and prejudice, as well as mounting costs

to defendants, given that the defendants’ various attorneys would need to draft and re-

file one consolidated motion, on behalf of multiple defendants, based on conduct that

occurred in dozens of separate cases. That would significantly delay and hinder the

defendants’ ability to recover their attorney’s fees and costs, and to discover the

remaining unknown cases. At a minimum, the Court should promptly order Segal to

disclose his remaining secret lawsuits, which he is still refusing to do (presumably to


                                            18
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 19 of 20 PageID 1299




maintain his ability to execute upon void judgments, and/or in the hope that they will

become more difficult for defendants to vacate after one year passes).

         And then, in order to properly adjudicate any consolidated motion for

sanctions, this Court would need to become familiar with countless individual cases

assigned to other judges, including the specific facts and procedural posture of those

cases. Presumably it would also need to adopt each judge’s findings on the underlying

issues in determining whether this Court believes that sanctions are appropriate based

on the conduct that occurred before those other judges in those other cases. That would

not be efficient at all. Instead, the most efficient result would be to allow the judges

who are already familiar with their cases to decide the motions before them.

         Ultimately, there is no need for this Court to address these policy issues, such

as whether consolidation might promote judicial economy, because the type of

piecemeal “consolidation” proposed by Segal is improper. Courts and litigants are not

free to invent their own rules and procedures on an ad hoc basis. This Court is bound

by actual rules and procedures, which prevent this Court from adjudicating motions

pending in cases before other judges, in other divisions, and in other districts, as the

Motion to Consolidate requests.

         This Court should deny the Motion to Consolidate without further delay.

Defendant’s motion for sanctions has been pending for nearly two months, with no

response, and it is based on public court filings made by Segal personally. Segal has no

legitimate excuse for any further delay, which is exactly what his Motion to


                                            19
QB\68763937.1
Case 2:21-cv-00066-NPM Document 45 Filed 06/11/21 Page 20 of 20 PageID 1300




Consolidate seeks to achieve. To be clear, Segal is under a current deadline to file his

response to Defendant’s motion for sanctions in this case by June 15, 2021 (Doc. 43),

but he will likely seek further delay based on this empty-handed motion. Segal should

be required to promptly respond to Defendant’s motion for sanctions on the merits,

which, unlike consolidation of all sanctions motions, would provide the most just and

efficient resolution of this matter.

                                               QUARLES & BRADY LLP

                                               By: /s/ Joseph T. Kohn
                                                  Joseph T. Kohn
                                                  Florida Bar No. 113869
                                                  Benjamin B. Brown
                                                  Florida Bar No. 13290
                                                  Gabriela N. Timis
                                                  Florida Bar No. 1025730
                                                  1395 Panther Lane, Suite 300
                                                  Naples, FL 34109
                                                  239/659-5026 Telephone
                                                  joseph.kohn@quarles.com
                                                  benjamin.brown@quarles.com
                                                  gabriela.timis@quarles.com



                            CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that the foregoing was filed on June 11, 2021, using the

CM/ECF e-filing system, which will send an electronic copy to all counsel of record.

                                               /s/ Joseph T. Kohn
                                               Joseph T. Kohn




                                          20
QB\68763937.1
